EXHIBIT 13.1 TRANSCANADA CORPORATION – SECOND QUARTER 2011 QuarterlyReport to Shareholders Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated July 28, 2011 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada Corporation (TransCanada or the Company) for the three and six months ended June 30, 2011. In 2011, the Company will prepare its consolidated financial statements in accordance with Canadian generally accepted accounting principles (GAAP) as defined in Part V of the Canadian Institute of Chartered Accountants (CICA) Handbook, which is discussed further in the Changes in Accounting Policies section in this MD&A. This MD&A should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TransCanada's 2010 Annual Report for the year ended December 31, 2010. Additional information relating to TransCanada, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada Corporation’s profile. "TransCanada" or "the Company" includes TransCanada Corporation and its subsidiaries, unless otherwise indicated. Amounts are stated in Canadian dollars unless otherwise indicated.Abbreviations and acronyms used but not otherwise defined in this MD&A are identified in the Glossary of Terms contained in TransCanada’s 2010 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information.Forward-looking statements in this document are intended to provide TransCanada security holders and potential investors with information regarding TransCanada and its subsidiaries, including management’s assessment of TransCanada’s and its subsidiaries’ future financial and operational plans and outlook. Forward-looking statements in this document may include, among others, statements regarding the anticipated business prospects, projects and financial performance of TransCanada and its subsidiaries, expectations or projections about the future, strategies and goals for growth and expansion, expected and future cash flows, costs, schedules (including anticipated construction and completion dates),and operating and financial results, and expected impact of future commitments and contingent liabilities. All forward-looking statements reflect TransCanada's beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, among others, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Company's pipeline and energy assets, the availability and price of energy commodities, capacity payments, regulatory processes and decisions, changes in environmental and other laws and regulations, competitive factors in the pipeline and energy sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments and economic conditions in North America. By its nature, forward-looking information is subject to various risks and uncertainties, including those material risks discussed in the Financial Instruments and Risk Management section in this MD&A, which could cause TransCanada's actual results and experience to differ materially from the anticipated results or expectations expressed. Additional information on these and other factors is available in the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise specified, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TransCanada undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. TRANSCANADA [2 SECOND QUARTER REPORT 2011 Non-GAAP Measures TransCanada uses the measures Comparable Earnings, Comparable Earnings per Share, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, Comparable Income Taxes and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning prescribed by GAAP. They are, therefore, considered to be non-GAAP measures and may not be comparable to similar measures presented by other entities. Management of TransCanada uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TransCanada’s operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company’s pre-tax operating cash flow and is generally used to better measure performance and evaluate trends of individual assets. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends. EBIT is a measure of the Company’s earnings from ongoing operations and is generally used to better measure performance and evaluate trends within each segment. EBIT comprises earnings before deducting interest and other financial charges, income taxes, net income attributable to non-controlling interests and preferred share dividends. Comparable Earnings, Comparable EBITDA, Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, and Comparable Income Taxes comprise Net Income Attributable to Common Shares, EBITDA, EBIT, Interest Expense, Interest Income and Other, and Income Taxes Expense, respectively, adjusted for specific items that are significant but are not reflective of the Company’s underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating these non-GAAP measures, some of which may recur. Specific items may include but are not limited to certain fair value adjustments relating to risk management activities, income tax refunds and adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and write-downs of assets and investments. The Company engages in risk management activities to reduce its exposure to certain financial and commodity price risks by utilizing instruments such as derivatives. The risk management activities, which TransCanada excludes from Comparable Earnings, provide effective economic hedgesbut do not meet the specific criteria for hedge accounting treatment and, therefore, changes in their fair values are recorded in Net Income each period. The unrealized gains or losses from changes in the fair value of these derivative contracts and natural gas inventory in storage are not considered to be representative of the underlying operations in the current period or the positive margin that will be realized upon settlement. As a result, these amounts have been excluded in the determination of Comparable Earnings. TRANSCANADA [3 SECOND QUARTER REPORT 2011 The tables below present a reconciliation of these non-GAAP measures to Net Income Attributable to Common Shares. Comparable Earnings per Share is calculated by dividing Comparable Earnings by the weighted average number of common shares outstanding for the period. Funds Generated from Operations comprise Net Cash Provided by Operations before changes in operating working capital and allows management to better measure consolidated operating cash flow, excluding fluctuations from working capital balances which may not necessarily be reflective of underlying operations in the same period. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Funds Generated from Operations table in the Liquidity and Capital Resources section in this MD&A. TRANSCANADA [4 SECOND QUARTER REPORT 2011 Reconciliation of Non-GAAP Measures For the three months ended June 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA - (15 ) (22 ) Depreciation and amortization (244 ) (251 ) (34 ) - (97 ) (90 ) (4 ) - (379 ) (341 ) Comparable EBIT - (19 ) (22 ) Other Income Statement Items Comparable interest expense (236 ) (187 ) Interest expense of joint ventures (11 ) (15 ) Comparable interest income and other 26 (18 ) Comparable income taxes (140 ) (60 ) Net income attributable to non-controlling interests (28 ) (22 ) Preferred share dividends (14 ) (10 ) Comparable Earnings Specific item (net of tax): Risk management activities(1) (4 ) 10 Net Income Attributable to Common Shares For the three months ended June 30 (unaudited)(millions of dollars except per share amounts) Comparable Interest Expense (236 ) (187 ) Specific item: Risk management activities(1) 1 - Interest Expense (235 ) (187 ) Comparable Interest Income and Other 26 (18 ) Specific item: Risk management activities(1) (3 ) - Interest Income and Other 23 (18 ) Comparable Income Taxes (140 ) (60 ) Specific item: Income taxes attributable to risk management activities(1) 1 (5 ) Income Taxes Expense (139 ) (65 ) Comparable Earnings per Share Specific items (net of tax): Risk management activities (0.01 ) Net Income per Share For the three months ended June 30 (unaudited)(millions of dollars) Risk Management Activities Gains/(Losses): U.S. Power derivatives 1 9 Natural Gas Storage proprietary inventory and derivatives (4 ) 6 Interest rate derivatives 1 - Foreign exchange derivatives (3 ) - Income taxes attributable to risk management activities 1 (5 ) Risk Management Activities (4 ) 10 TRANSCANADA [5 SECOND QUARTER REPORT 2011 For the six months ended June 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA - (39 ) (48 ) Depreciation and amortization (488 ) (504 ) (57 ) - (197 ) (180 ) (7 ) - (749 ) (684 ) Comparable EBIT - (46 ) (48 ) Other Income Statement Items Comparable interest expense (446 ) (369 ) Interest expense of joint ventures (27 ) (31 ) Comparable interest income and other 57 6 Comparable income taxes (325 ) (178 ) Net income attributable to non-controlling interests (64 ) (53 ) Preferred share dividends (28 ) (17 ) Comparable Earnings Specific item (net of tax): Risk management activities(1) (14 ) (22 ) Net Income Attributable to Common Shares For the six months ended June 30 (unaudited)(millions of dollars except per share amounts) Comparable Interest Expense (446 ) (369 ) Specific item: Risk management activities(1) - - Interest Expense (446 ) (369 ) Comparable Interest Income and Other 57 6 Specific item: Risk management activities(1) (1 ) - Interest Income and Other 56 6 Comparable Income Taxes (325 ) (178 ) Specific item: Income taxes attributable to risk management activities(1) 8 12 Income Taxes Expense (317 ) (166 ) Comparable Earnings per Share Specific items (net of tax): Risk management activities (0.02 ) (0.03 ) Net Income per Share For the six months ended June 30 (unaudited)(millions of dollars) Risk Management Activities (Losses)/Gains: U.S. Power derivatives (12 ) ) Natural Gas Storage proprietary inventory and derivatives (9 ) ) Foreign exchange derivatives (1 ) - Income taxes attributable to risk management activities 8 12 Risk Management Activities (14 ) ) TRANSCANADA [6 SECOND QUARTER REPORT 2011 Consolidated Results of Operations TransCanada’s Net Income Attributable to Controlling Interests in second quarter 2011 was $367 million and Net Income Attributable to Common Shares was $353 million or $0.50 per share compared to $295 million and $285 million or $0.41 per share, respectively, in second quarter 2010. Comparable Earnings in second quarter 2011 were $357 million or $0.51 per share compared to $275 million or $0.40 per share for the same period in 2010. Comparable Earnings in second quarter 2011 excluded net unrealized after-tax losses of $4 million ($5 million pre-tax) (2010 – gains of $10 million after tax ($15 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings increased $82 million or $0.11 per share in second quarter 2011 compared to the same period in 2010 and reflected the following: · increased Natural Gas Pipelines Comparable EBIT primarily due to higher earnings from ANR and the Alberta System, and incremental earnings from Bison and Guadalajara which were placed in service in January 2011 and June 2011, respectively, partially offset by the negative impact of a weaker U.S. dollar on U.S. operations and increased operations, maintenance and administrative (OM&A) costs; · Oil Pipelines Comparable EBIT as the Company commenced recording earnings from Keystone in first quarter 2011; · increased Energy Comparable EBIT primarily due to higher volumes and realized prices at Bruce A, incremental earnings from the start-up of Halton Hills in September 2010 and Coolidge in May 2011, and higher capacity payments and realized prices in U.S. Power, partially offset by lower prices for Western Power and lower volumes and realized prices at Bruce B; · increased Comparable Interest Expense primarily due to decreased capitalized interest for Keystone and Halton Hills, and incremental interest expense on new debt issues in 2010, partially offset by realized gains in second quarter 2011 compared to losses in second quarter 2010 on derivatives used to manage the Company’s exposure to fluctuating interest rates, and the positive impact of a weaker U.S. dollar on U.S. dollar-denominated interest expense; · increased Comparable Interest Income and Other, which includedrealized gains in second quarter 2011 compared to losses in second quarter 2010 on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income; and · increased Comparable Income Taxes primarily due to higher pre-tax earnings in second quarter 2011 compared to second quarter 2010 and higher positive income tax adjustments in second quarter 2010. TransCanada’s Net Income Attributable to Controlling Interests in the first six months of 2011 was $796 million and Net Income Attributable to Common Shares was $768 million or $1.10 per share compared to $598 million and $581 million or $0.84 per share, respectively, for the same period in 2010. Comparable Earnings in the first six months of 2011 were $782 million or $1.12 per share compared to $603 million or $0.87 per share for the same period in 2010. Comparable Earnings for the first six months of 2011 excluded net unrealized after-tax losses of $14 million ($22 million pre-tax) (2010 – after-tax losses of $22 million($34 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings increased $179 million or $0.25 per share in the first six months of 2011 compared to the same period in 2010 and reflected the following: · increased EBIT from Natural Gas Pipelines primarily due to incremental earnings from Bison and Guadalajara, which were placed in service in January 2011 and June 2011, respectively, higher earnings from the Alberta System and reduced business development costs relating to the Alaska Pipeline Project, partially offset by the negative impact of a weaker U.S. dollar and increased OM&A costs; TRANSCANADA [7 SECOND QUARTER REPORT 2011 · Oil Pipelines Comparable EBIT as the Company commenced recording earnings from Keystone in first quarter 2011; · increased EBIT from Energy primarily due to higher volumes and lower operating expenses due to reduced outage days, and higher realized prices at Bruce A, higher overall realized prices at Western Power, incremental earnings from the start-up of Halton Hills in September 2010, Coolidge in May 2011 and Kibby Wind in October 2011, and higher revenues from U.S. Power, partially offset by lower realized prices and reduced volumes at Bruce B, and decreased proprietary and third-party storage revenues for Natural Gas Storage; · increased Comparable Interest Expense primarily due to decreased capitalized interest for Keystone and Halton Hills, and incremental interest expense on new debt issues in 2010, partially offset by realized gains in 2011 compared to losses in 2010 on derivatives used to manage the Company’s exposure to fluctuating interest rates, the positive impact of a weaker U.S. dollar on U.S. dollar-denominated interest expense and Canadian debt maturities in 2011 and 2010; · increased Comparable Interest Income and Other, which included realized gains in 2011 compared to losses in 2010 on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income; · increased Comparable Income Taxes primarily due to higher pre-tax earnings in 2011 compared to 2010 and higher positive income tax adjustments in 2010; and · increased Preferred Share Dividends due to new preferred share issues in 2010. Further discussion of the significant financial results in the first three and six months in 2011 is included in the Natural Gas Pipelines, Oil Pipelines, Energy and Other Income Statement Items sections in this MD&A. U.S. Dollar-Denominated Balances On a consolidated basis, the impact of changes in the value of the U.S. dollar on U.S. operations is partially offset by other U.S. dollar-denominated items as set out in the following table. The resultant pre-tax net exposure is managed using derivatives, further reducing the Company’s exposure to changes in Canadian-U.S. foreign exchange rates. The average U.S. dollar to Canadian dollar exchange rate for the three and six months ended June 30, 2011 was 0.97 and 0.98, respectively (2010 – 1.03 and 1.03, respectively). Summary of Significant U.S. Dollar-Denominated Amounts (unaudited) Three months ended June 30 Six months ended June 30 (millions of U.S. dollars, pre-tax) U.S. Natural Gas Pipelines Comparable EBIT(1) U.S. Oil Pipelines Comparable EBIT(1) 81 - - U.S. Power Comparable EBIT(1) 65 42 97 81 Interest on U.S. dollar-denominated long-term debt ) Capitalized interest on U.S capital expenditures 25 65 72 U.S. non-controlling interests and other ) 55 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBIT. TRANSCANADA [8 SECOND QUARTER REPORT 2011 Natural Gas Pipelines Natural Gas Pipelines’ Comparable EBIT was $467 million and $1.0 billion in the three and six months ended June 30, 2011, respectively, compared to $445 million and $960 million, respectively,for the same periods in 2010. Natural Gas Pipelines Results (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Natural Gas Pipelines Canadian Mainline Alberta System Foothills 32 35 65 68 Other (TQM, Ventures LP) 13 14 25 27 Canadian Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization ) Canadian Natural Gas Pipelines Comparable EBIT(1) U.S. Natural Gas Pipelines (in U.S. dollars) ANR 70 59 GTN(2) 31 40 76 83 Great Lakes(3) 25 25 55 57 PipeLines LP(4)(5) 23 22 50 47 Iroquois 16 17 35 35 Bison(2)(6) 14 - 27 - Portland(5)(7) 3 1 13 11 International (Tamazunchale, Guadalajara TransGas, Gas Pacifico/INNERGY)(8) 15 14 25 24 General, administrative and support costs(9) (2 ) (3 ) (4 ) (9 ) Non-controlling interests(5) 46 36 96 82 U.S. Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization ) U.S. Natural Gas Pipelines Comparable EBIT(1) Foreign exchange (5 ) 5 (9 ) 14 U.S. Natural Gas Pipelines Comparable EBIT(1)(in Canadian dollars) Natural Gas Pipelines Business Development Comparable EBITDA(1) Natural Gas Pipelines Comparable EBIT(1) Summary: Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization ) Natural Gas Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Results reflect TransCanada’sdirect ownership interest of 75 per cent effective May 3, 2011 and 100 per cent prior to that date. Represents the Company’s 53.6 per cent direct ownership interest. Effective May 3, 2011, TransCanada’s ownership interest in PipeLines LP decreasedfrom 38.2 per cent to 33.3 per cent.As a result, PipeLines LP’s results include TransCanada’s decreased ownership in PipeLines LP and TransCanada’s effective ownershipthrough PipeLines LPof 8.3 per cent of each of GTN and Bison since May 3, 2011. Non-Controlling Interests reflects Comparable EBITDA for the portions of PipeLines LP and Portland not owned by TransCanada. Includes Bison’s operations since January 2011. Represents the Company’s 61.7 per cent ownership interest. Includes Guadalajara’s operations since June 15, 2011. Represents General, Administrative and Support Costs associated with certain of the Company’s pipelines. TRANSCANADA [9 SECOND QUARTER REPORT 2011 Net Income for Wholly Owned Canadian Natural Gas Pipelines (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Mainline 63 64 Alberta System 50 37 98 75 Foothills 6 7 12 13 Canadian Natural Gas Pipelines Canadian Mainline’s net income for the three and six months ended June 30, 2011 decreased $1 million and $5 million, respectively, compared to the same periods in 2010 primarily due to a lower rate of return on common equity (ROE), as determined by the National Energy Board (NEB), of 8.08 per cent in 2011 compared to 8.52 per cent in 2010, as well as a lower average investment base. The impact of the lower ROE and average investment base was partially offset by higher incentive earnings in 2011. Canadian Mainline’s Comparable EBITDA for the three and six months ended June 30, 2011 of $267 million and $532 million, respectively, increased $4 million compared to each of the same periods in 2010. An increase in revenues as a result of higher incentive earnings and higher flow-through costs was partially offset by a lower overall return, associated with the reduced ROE and financial charges, on a reduced average investment base. The flow-through costs do not impact net income and increased primarily due to higher income taxes. The Alberta System’s net income was $50 million in second quarter 2011 and $98 million for the first six months of 2011 compared to $37 million and $75 million for the same periods in 2010. The increases reflect an ROE of 9.70 per cent on 40 per cent deemed common equity approved by the NEB in September 2010 as part of the Company's 2010 - 2012 Revenue Requirement Settlement application. Net income in 2010 reflected an ROE of 8.75 per cent on 35 per cent deemed common equity. The Alberta System’s Comparable EBITDA was $181 million in second quarter 2011 and $366 million for the first six months of 2011 compared to $176 million and $351 million for the same periods in 2010. The increases were primarily due to the increased ROE included in the 2010 - 2012 Revenue Requirement Settlement. U.S. Natural Gas Pipelines ANR’s Comparable EBITDA for the three and six months ended June 30, 2011 was US$70 million and US$181 million, respectively, compared toUS$59 million and US$174 million for the same periods in 2010. The increaseswere primarily due to higher transportation and storage revenues, a settlement with a counterparty and increased incidental commodity sales, partially offset by higher OM&A costs. GTN’s Comparable EBITDA for the three and six months ended June 30, 2011 was US$31 million and US$76 million, respectively, compared to US$40 million and US$83 million for the same periods in 2010. The decreaseswere primarily due to TransCanada’s sale of 25 per cent of GTN to PipeLines LP in May 2011. The Bison pipeline was placed in service in January 2011. TransCanada’s portion of Comparable EBITDA was US$14 million and US$27 million for the three and six months ended June 30, 2011, respectively. EBIDTAreflects TransCanada’s sale of 25 per cent of Bison to PipeLines LP in May 2011. Comparable EBITDA for the remainder of the U.S. Natural Gas Pipelines was US$157 million and US$346 million for the three and six months ended June 30, 2011, respectively, compared to US$152 million and US$333 million for the same periods in 2010. The increases were primarily due to higher revenues for Northern Border, lower general, administrative and support costs, and incremental earnings from the Guadalajara pipeline which was placed in service on June 15, 2011. TRANSCANADA [10 SECOND QUARTER REPORT 2011 Depreciation Natural Gas Pipelines’ depreciation decreased $7 million and $16 million for the three and six months ended June 30, 2011, respectively, compared to the same periods in 2010. The decreases were primarily due to lower depreciation rates included in the Great Lakes and Alberta System rate settlements, and the effect of a weaker U.S.dollar on U.S. asset depreciation, partially offset by incremental depreciation for Bison. Business Development Natural Gas Pipelines’ Business Development Comparable EBITDA loss increased $5 million and decreased $10 million in the three and six months ended June 30, 2011, respectively, compared to the same periods in 2010. Business development costs increased in second quarter 2011 compared to second quarter 2010 primarily due to greater activity in 2011 for the Alaska Pipeline Project, partially offset by a 90 per cent reimbursement by the State of Alaska for eligible project costs effective July 31, 2010 versus a 50 per cent reimbursement prior to this date. Business development costs in the first six months of 2011 were lower primarily due to the increased reimbursement by the State of Alaska. Project applicable expenses and reimbursements are shared proportionately with ExxonMobil, TransCanada’s joint venture partner in the Alaska Pipeline Project. The decrease in business development costs in the first six months of 2011 was partially offset by a levy charged by the NEB in March 2011 to recover the Aboriginal Pipeline Group’s proportionate share of costs relating to the Mackenzie Gas Project hearings. Operating Statistics Six months ended June 30 Canadian Mainline(1) Alberta System(2) Foothills ANR(3) (unaudited) Average investment base (millions of dollars) n/a n/a Delivery volumes (Bcf) Total Average per day Canadian Mainline’s throughput volumes in the above table reflect physical deliveries to domestic and export markets. Canadian Mainline’s physical receipts originating at the Alberta border and in Saskatchewan for the six months ended June 30, 2011 were 643 billion cubic feet (Bcf) (2010 – 645 Bcf); average per day was 3.6 Bcf (2010 – 3.6 Bcf). Field receipt volumes for the Alberta System for the six months ended June 30, 2011 were 1,733 Bcf (2010 – 1,740 Bcf); average per day was 9.6 Bcf (2010 – 9.6 Bcf). ANR’s results are not impacted by average investment base as these systems operate under fixed-rate models approved by the U.S. Federal Energy Regulatory Commission. TRANSCANADA [11 SECOND QUARTER REPORT 2011 Oil Pipelines In the three and five months ended June 30, 2011, the Company recorded $119 million and $195 million, respectively, of Comparable EBIT related to the Oil Pipelines segment. In late January 2011, work was completed to allow Keystone to increase its operating pressure following the NEB’s decision to remove the maximum operating pressure restriction along the conversion section of the system in December 2010. At the beginning of February 2011, the Company commenced recording EBITDA for the Wood River/Patoka section of Keystone and for the Cushing Extension, which was placed in service at that time. Oil Pipelines Results For the period February 1 to June 30 Three months ended June 30 Five months ended June 30 (unaudited)(millions of dollars) Canadian Oil Pipelines Comparable EBITDA(1) 55 90 Depreciation and amortization ) ) Canadian Oil Pipelines Comparable EBIT(1) 42 68 U.S. Oil Pipelines Comparable EBITDA(1) (in U.S. dollars) Depreciation and amortization ) ) U.S. Oil Pipelines Comparable EBIT(1) 81 Foreign exchange (3 ) (4 ) U.S. Oil Pipelines Comparable EBIT(1)(in Canadian dollars) 78 Oil Pipelines Business Development Comparable EBITDA(1) (1 ) (1 ) Oil Pipelines Comparable EBIT(1) Summary: Oil Pipelines Comparable EBITDA(1) Depreciation and amortization ) ) Oil Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Operating Statistics For the period February 1 to June 30 Three months ended June 30 Five months ended June 30 (unaudited) Delivery volumes(thousands of barrels)(1) Total Average per day Delivery volumes reflect physical deliveries. TRANSCANADA [12 SECOND QUARTER REPORT 2011 Energy Energy’s Comparable EBIT was $193 million and $447 million for the three and six months ended June 30, 2011, respectively, compared to $164 million and $333 million, respectively, for the same periods in 2010. Energy Results (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Power Western Power(1) 74 85 Eastern Power(2) 71 46 98 Bruce Power 56 47 General, administrative and support costs (9 ) (5 ) (17 ) ) Canadian Power Comparable EBITDA(3) Depreciation and amortization (69 ) (58 ) (136 ) ) Canadian Power Comparable EBIT(3) U.S. Power (in U.S. dollars) Northeast Power(4) 99 78 General, administrative and support costs (10 ) (9 ) (19 ) ) U.S. Power Comparable EBITDA(3) 89 69 Depreciation and amortization (24 ) (27 ) (54 ) ) U.S. Power Comparable EBIT(3) 65 42 97 81 Foreign exchange (3 ) 2 (3 ) 3 U.S. Power Comparable EBIT(3)(in Canadian dollars) 62 44 94 84 Natural Gas Storage Alberta Storage 21 20 52 73 General, administrative and support costs (3 ) (2 ) (5 ) (4 ) Natural Gas Storage Comparable EBITDA(3) 18 18 47 69 Depreciation andamortization (4 ) (4 ) (8 ) (8 ) Natural Gas Storage Comparable EBIT(3) 14 14 39 61 Energy Business Development Comparable EBITDA(3) (6 ) (9 ) (11 ) ) Energy Comparable EBIT(3) Summary: Energy Comparable EBITDA(3) Depreciation and amortization (97 ) (90 ) (197 ) ) Energy Comparable EBIT(3) Includes Coolidge effective May 2011. Includes Halton Hills effective September 2010. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes phase two of Kibby Wind effective October 2010. TRANSCANADA [13 SECOND QUARTER REPORT 2011 Canadian Power Western and Eastern Canadian Power Comparable EBIT(1)(2) (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Revenues Western power Eastern power 65 Other(3) 18 15 41 37 Commodity Purchases Resold Western power (101 ) (99 ) (244 ) ) Other(4) (4 ) (7 ) (9 ) ) (105 ) (106 ) (253 ) ) Plant operating costs and other (63 ) (45 ) (135 ) ) General, administrative and support costs (9 ) (5 ) (17 ) ) Comparable EBITDA(1) Depreciation and amortization (41 ) (32 ) (80 ) ) Comparable EBIT(1) 95 94 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes Coolidge and Halton Hills effective May 2011 and September 2010, respectively. Includes sales of excess natural gas purchased for generation and thermal carbon black. The realized gains and losses from derivatives used to purchase and sell natural gas to manage Western and Eastern Power’s assets are presented on a net basis in Other Revenues. Includes the cost of excess natural gas not used in operations. Western and Eastern Canadian Power Operating Statistics Three months ended June 30 Six months ended June 30 (unaudited) Sales Volumes (GWh) Supply Generation Western Power(1) Eastern Power(2) Purchased Sundance A & B and Sheerness PPAs(3) Other purchases 73 Sales Contracted Western Power(1) Eastern Power(2) Spot Western Power Plant Availability(4) Western Power(1)(5) 97% 94% 97% 94% Eastern Power(2)(6) 92% 97% 95% 97% Includes Coolidge effective May 2011. Includes Halton Hills effective September 2010. No volumes were delivered under the Sundance A PPA in 2011. Plant availability represents the percentage of time in a period that the plant is available to generate power regardless of whether it is running. Excludes facilities that provide power to TransCanada under PPAs. Bécancour has been excluded from the availability calculation as power generation has been suspended since 2008. TRANSCANADA [14 SECOND QUARTER REPORT 2011 Western Power’s Comparable EBITDA of $74 million and Power Revenues of $182 million in second quarter 2011 decreased $11 million and $20 million, respectively, compared to the same period in 2010, primarily due to lower realized power prices in Alberta, partially offset by incremental earnings from Coolidge, which went into service under a 20-year power purchase arrangement (PPA) in May 2011.Average spot market power prices in Alberta decreased 35 per cent to $52 per megawatt hour (MWh) in second quarter 2011 compared to $80 per MWh in second quarter 2010 when certain unplanned plant and transmission outages resulted in significantly higher spot prices. Western Power’s Comparable EBITDA of $194 million and Power Revenues of $461 million in the first six months of 2011 increased $67 million and $95 million, respectively, compared to the same period in 2010 primarily due to higher overall realized prices and incremental earnings from Coolidge. Western Power’s Comparable EBITDA in the three and six months ended June 30, 2011 included $12 million and $51 million, respectively, of accrued earnings from the Sundance A PPA, the revenues and costs of which have been recorded as though Sundance A Units 1 and 2 were on normal plant outages. Refer to the Recent Developments section in this MD&A for further discussion regarding the Sundance A outage. Western Power’s Commodity Purchases Resold increased $39 million for the six months ended June 30, 2011 compared to the same period in 2010 primarily due to higher volumes at Sheerness and increased retail contracts. Eastern Power’s Comparable EBITDA of $71 million and $151 million for the three and six months ended June 30, 2011, respectively, increased $25 million and $53 million, respectively, compared tothe same periods in 2010. Power Revenues of $113 million and $231 million for the three and six months ended June 30, 2011, respectively,increased $48 million and $99 million, respectively, compared to the same periods in 2010. The increases were primarily due to incremental earnings from Halton Hills, which went into service in September 2010. Plant Operating Costs and Other of $63 million and $135 million for the three and six months ended June 30, 2011, respectively, which includes fuel gas consumed in power generation, increased $18 million and $42 million, respectively, compared to the same periods in 2010 primarily due to incremental fuel consumed at Halton Hills. Depreciation and amortization increased $9 million and $11 million for the three and six months ended June 30, 2011, respectively, compared to the same periods in 2010 primarily due to incremental depreciation from Halton Hills and Coolidge. Western Power manages the sale of its supply volumes on a portfolio basis. A portion of its supply is sold into the spot market to assure supply in the event of an unexpected plant outage. The overall amount of spot market volumes sold is dependent upon the ability to transact in forward sales markets at acceptable contract terms. This approach to portfolio management helps to minimize costs in situations where Western Power would otherwise have to purchase electricity in the open market to fulfill its contractual sales obligations. Approximately 77 per cent of Western Power sales volumes were sold under contract in second quarter 2011, compared to 82 per cent in second quarter 2010. To reduce its exposure to spot market prices on uncontracted volumes, as at June 30, 2011, Western Power had entered into fixed-price power sales contracts to sell approximately 4,600 gigawatt hours (GWh) for the remainder of 2011 and 7,500 GWh for 2012. Eastern Power is focused on selling power under long-term contracts. In second quarter 2011 and 2010, 100 per cent of Eastern Power’s sales volumes were sold under contract and are expected to continue to be 100 per cent sold under contract for the remainder of 2011 and in 2012. TRANSCANADA [15 SECOND QUARTER REPORT 2011 Bruce Power Results (TransCanada’s proportionate share) (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars unless otherwise indicated) Revenues(1) Operating Expenses (146 ) (150 ) (282 ) (312 ) Comparable EBITDA(2) 56 47 Bruce A Comparable EBITDA(2) 32 10 66 23 Bruce B Comparable EBITDA(2) 24 37 67 87 Comparable EBITDA(2) 56 47 Depreciation and amortization (28 ) (26 ) (56 ) (49 ) Comparable EBIT(2) 28 21 77 61 Bruce Power – Other Information Plant availability Bruce A 97
